Exhibit 10.01

 

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

 

 

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated as of June 30, 2015 (this
“Amendment”), is entered into by and among Rush Truck Centers of Alabama, Inc.,
Rush Truck Centers of Arizona, Inc., Rush Truck Centers of California, Inc.,
Rush Medium Duty Truck Centers of Colorado, Inc., Rush Truck Centers of
Colorado, Inc., Rush Truck Centers of Florida, Inc., Rush Truck Centers of
Georgia, Inc., Rush Truck Centers of New Mexico, Inc., Rush Truck Centers of
Oklahoma, Inc., Rush Truck Centers of Tennessee, Inc., Rush Truck Centers of
North Carolina, Inc., Rush Truck Centers of Idaho, Inc., Rush Truck Centers of
Utah, Inc., Rush Truck Centers of Oregon, Inc., Rush Truck Centers of Ohio,
Inc., Rush Truck Centers of Kansas, Inc., Rush Truck Centers of Missouri, Inc.,
Rush Truck Centers of Indiana, Inc., Rush Truck Centers of Virginia, Inc., Rush
Truck Centers of Illinois, Inc., and RTC Acquisition Corp., each a Delaware
corporation, and Rush Truck Centers of Texas, L.P., a Texas limited partnership
(collectively, the “Borrowers” and individually a “Borrower”), Rush Enterprises,
Inc., a Texas corporation (“Holdings” or the “Borrower Representative”), the
Lenders signatory hereto, and GE Capital Commercial Inc., a Delaware corporation
(“GE Capital”), as Administrative Agent for the Lenders (“Agent”).

 

RECITALS

 

A.     Borrowers, the other Loan Parties signatory thereto, the Lenders
signatory thereto from time to time and Agent are parties to that certain
Amended and Restated Credit Agreement, dated as of January 31, 2012 (as amended
prior to the date hereof, the “Credit Agreement”).

 

B.     Borrowers have requested that Lenders amend the Credit Agreement in
certain respects and Lenders have agreed to amend the Credit Agreement, subject
to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

 

A. AMENDMENT

 

1.     Amendment to Section 5.1. Section 5.1 of the Credit Agreement is hereby
amended in its entirety to be and read as follows:

 

“Section 5.1 Maximum Consolidated Leverage Ratio. Holdings shall not have, on
the last day of each Fiscal Quarter, a Consolidated Leverage Ratio greater than
3.50 to 1.00.”

 

B.     CONDITIONS TO EFFECTIVENESS

 

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received payment of all fees and
expenses of Agent and Lenders and duly executed signature pages to this
Amendment from the Required Lenders, Borrowers, Agent and each Loan Party.

 

 
 

--------------------------------------------------------------------------------

 

 

C. REPRESENTATIONS

 

Each Loan Party hereby represents and warrants to Lenders and Agent that:

 

1.     Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance in all material respects with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law, except where the failure to be in compliance would not have a Material
Adverse Effect and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect. The Borrowers are
engaged in the business of selling Inventory at retail.

 

2.     The execution, delivery and performance by each Loan Party of this
Amendment (i) are within such Loan Party’s corporate or similar powers and, at
the time of execution thereof, have been duly authorized by all necessary
corporate and similar action (including, if applicable, consent of holders of
its Securities), (ii) do not (A) contravene such Loan Party’s Constituent
Documents, (B) violate any applicable Requirement of Law, (C) conflict with,
contravene, constitute a default or breach under, or result in or permit the
termination or acceleration of, any material Contractual Obligation of any Loan
Party or any of its Subsidiaries (including other Loan Documents) other than
those that would not, in the aggregate, have a Material Adverse Effect or (D)
result in the imposition of any Lien (other than a Lien securing the
Obligations) upon any property of any Loan Party or any of its Subsidiaries and
(iii) do not require any Permit of, or filing with, any Governmental Authority
or any consent of, or notice to, any Person.

 

3.     This Amendment has been duly executed and delivered to the other parties
hereto by each Loan Party and is the legal, valid and binding obligation of such
Loan Party and is enforceable against such Loan Party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability.

 

4.     Both before and after giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects and no Default or
Event of Default has occurred and is continuing as of the date hereof.

 

D. OTHER AGREEMENTS

 

1.     Continuing Effectiveness of Loan Documents. As amended hereby, all terms
of the Credit Agreement and the other Loan Documents, including without
limitation the grant of security interest contained in Article 3 of the Credit
Agreement, shall be and remain in full force and effect and shall constitute the
legal, valid, binding and enforceable obligations of the Loan Parties party
thereto. To the extent any terms and conditions in any of the other Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified and amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified and amended hereby.
Upon the effectiveness of this Amendment such terms and conditions are hereby
deemed modified and amended accordingly to reflect the terms and conditions of
the Credit Agreement as modified and amended hereby.

 

 
2

--------------------------------------------------------------------------------

 

 

 

2.     Reaffirmation of Guaranty. Holdings consents to the execution and
delivery by all Borrowers of this Amendment and the consummation of the
transactions described herein, and ratifies and confirms the terms of its
guarantee of all Obligations with respect to the indebtedness now or hereafter
outstanding under the Credit Agreement as amended hereby. Holdings acknowledges
that, notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of any Borrower to the Lenders or any other
obligation of any Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of any Borrower, the guarantee by Holdings of all
Obligations (i) is and shall continue to be a primary obligation of Holdings,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of Holdings with respect to the Obligations as amended hereby.

 

3.     Effect of Agreement. Except as set forth expressly herein, all terms of
the Credit Agreement, as amended hereby, and the other Loan Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower to the Lenders and Agent.
The execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

4.     Governing Law.   This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

 

5.     No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Credit Agreement and the other
Loan Documents or an accord and satisfaction in regard thereto.

 

6.     Costs and Expenses. Borrowers agree to pay on demand all costs and
expenses of Agent in connection with the preparation, execution and delivery of
this Amendment, including, without limitation, the reasonable fees and
out-of-pocket expenses of outside counsel for Agent with respect thereto.

 

7.     Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission, Electronic Transmission or containing
an E-Signature shall be as effective as delivery of a manually executed
counterpart hereof.

 

8.     Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

9.     Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

 

10.     Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the respective meanings ascribed thereto in the Credit Agreement.

 

 
3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OREGON, INC.

RUSH TRUCK CENTERS OF OHIO, INC.

RUSH TRUCK CENTERS OF KANSAS, INC.

RUSH TRUCK CENTERS OF MISSOURI, INC.

RUSH TRUCK CENTERS OF INDIANA, INC.

RUSH TRUCK CENTERS OF VIRGINIA, INC.

RUSH TRUCK CENTERS OF ILLINOIS, INC.

RTC ILLINOIS ACQUISITION CORP.

 

By: /s/ Derrek Weaver

Name: Derrek Weaver

Title: Assistant Secretary

of each of the foregoing entities 

 

Rush Truck Centers of Texas, L.P.

 

By: Rushtex, Inc., a Delaware corporation

 

By: /s/ Derrek Weaver

Name: Derrek Weaver

Title: Assistant Secretary

 

HOLDINGS:

 

RUSH ENTERPRISES, INC.

 

By: /s/ Derrek Weaver

Name: Derrek Weaver

Title: Senior Vice President, General Counsel & Corporate Secretary





 

 
4

--------------------------------------------------------------------------------

 

 

 

GE Capital Commercial Inc., as Administrative Agent and Lender

 

 

By: /s/ Kim S. Kolb
Name: Kim S. Kolb
Title: Credit Manager

 

 

 

OTHER LENDERS:

 

Bank of the West,

as a Lender

 

 

 

By: /s/ Ryan J. Mauser
Name: Ryan J. Mauser
Title: VP

 

PNC Bank, National Association,

AS A LENDER

 

 

 

By: /s/ Robert L. Bidinger
Name: Robert L. Bidinger
Title: Senior Vice President

 

MassMutual Asset Finance LLC,

as a Lender

 

 

By: /s/ Don Butler
Name: Don Butler
Title: SVP

 

Comerica Bank,

as a Lender

 

 

By: /s/ W. Cody Bracken
Name: W. Cody Bracken
Title: Vice President

 

 
5

--------------------------------------------------------------------------------

 

 

 

wells fargo bank, n.a.,

as a Lender

 

 

By: /s/ Jeffrey Brouillard
Name: Jeffrey Brouillard
Title: Senior Vice President

 

 

BOKF, N.A., d/b/a Bank of Texas,

as a Lender

 

 

By: /s/ Erin Young
Name: Erin Young
Title: AVP

 

CIT FINANCE, LLC,

as a Lender

 

 

By: /s/ Gerard Kammerer
Name: Gerard Kammerer
Title: Director





 

 

6

 